Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
                                                              FILED
                                                           Dec 28 2012, 9:19 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.                      CLERK
                                                                 of the supreme court,
                                                                 court of appeals and
                                                                        tax court




ATTORNEYS FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:
KATHARINE C. LIELL                                GREGORY F. ZOELLER
Liell & McNeil Attorneys                          Attorney General of Indiana
Bloomington, Indiana
                                                  JAMES B. MARTIN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

RANDELL VANDEVENTER,                              )
                                                  )
       Appellant-Defendant,                       )
                                                  )
           vs.                                    )        No. 28A04-1205-CR-242
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )

                     APPEAL FROM THE GREENE SUPERIOR COURT
                          The Honorable Dena A. Martin, Judge
                             Cause No. 28D01-1006-FA-258


                                       December 28, 2012

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
       Following a jury trial, Randell Vandeventer (“Vandeventer”) was convicted of

three counts of Class C felony child molesting and sentenced to an aggregate sentence of

twenty-one years. Vandeventer appeals and presents two issues, which we renumber and

restate as the following three:

       I.     Whether the trial court abused its discretion in sentencing Vandeventer;

       II.    Whether the sentence imposed by the trial court was inappropriate; and

       III.   Whether the trial court abused its discretion in ordering Vandeventer to pay
              costs and fines without conducting an indigency hearing.

       We affirm.

                              Facts and Procedural History

       Vandeventer and his wife, Lia, owned and operated a daycare center in Greene

County, Indiana. The daycare center was operated in two buildings, one of which was

Vandeventer’s home. Vandeventer was responsible for maintenance at the center and

also helped watch the children.

       H.H., who was born in 1994, began to attend Vandeventer’s daycare from 2000

until 2008. In early 2001, Vandeventer began to sexually molest H.H. Vandeventer

would take the boy into a location where they were alone, put his hands down into H.H.’s

pants, and touch the boy’s penis.         Vandeventer also placed H.H.’s hands on

Vandeventer’s penis and instructed the boy to fondle him. Vandeventer molested H.H.

weekly; so often that H.H. estimated that Vandeventer molested him over 300 times.

Vandeventer molested H.H. in various rooms of both buildings of the daycare center, and

other children were present in the adjacent rooms. On one particular occasion, another


                                            2
child at the daycare center walked into the kitchen and saw Vandeventer with his hands

inside H.H.’s pants.

       J.C.S. was born in 1996 and attended the Vandeventer’s daycare center from 2001

through 2005. While J.C.S. was at the daycare center, Vandeventer repeatedly touched

J.C.S. in his genital area and made J.C.S. touch Vandeventer’s penis. Vandeventer

molested J.C.S. in the kitchen of the non-residential building, with children present in the

adjacent rooms.

       On June 6, 2010, the State charged Vandeventer with two counts of Class A felony

child molesting, three counts of Class C felony child molesting, and one count of Class C

felony attempted child molesting. A four-day jury trial began on February 13, 2012. At

the conclusion of the trial, the jury found Vandeventer guilty of three counts of Class C

felony child molesting but acquitted him of the remaining counts. At a sentencing

hearing held on April 10, 2012, the trial court sentenced Vandeventer to seven years on

each count and ordered the sentences to be served consecutively. The trial court also

ordered Vandeventer to pay fines, court costs, and restitution. Vandeventer now appeals.

                           I. Abuse of Sentencing Discretion

       Vandeventer first claims that the trial court abused its discretion in sentencing him.

Sentencing decisions “rest within the sound discretion of the trial court and are reviewed

on appeal only for an abuse of discretion.” Anglemyer v. State, 868 N.E.2d 482, 490 (Ind.

2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). A trial court may abuse its

sentencing discretion by: (1) failing to enter a sentencing statement, (2) finding

aggravating or mitigating factors unsupported by the record, (3) omitting mitigating

                                             3
factors clearly supported by the record and advanced for consideration, or (4) giving

reasons that are improper as a matter of law. Id. at 490-91. Because a trial court no

longer has any obligation to weigh aggravating and mitigating factors against each other

when imposing a sentence, it cannot now be said to have abused its discretion in failing

to properly weigh such factors. Id. at 491. Even if a trial court has abused its discretion

in sentencing, remand for resentencing may be the appropriate remedy if we cannot say

with confidence that the trial court would have imposed the same sentence had it properly

considered reasons that enjoy support in the record. Id.

          Vandeventer claims that the trial court relied on two aggravating factors that were

not properly supported by the record. The first of these allegedly improper aggravators is

that the crime was committed in the presence of other children. See Ind. Code § 35-38-1-

7.1(4) (providing that a trial court may consider as an aggravating circumstance that the

defendant knowingly committed a crime of violence1 in the presence or within the

hearing of an individual who was less than eighteen years of age and not the victim of the

offense). Vandeventer acknowledges that the molestations occurred in a room adjacent

to where children were present, but claims that none of the children heard or saw

Vandeventer’s conduct. The record does not support this claim. One of the State’s

witnesses testified that he saw Vandeventer with his hands inside H.H.’s pants, and H.H.

testified that Vandeventer came “very close” to being “caught” several times when others,

including children, walked in while Vandeventer was touching H.H. See Tr. pp. 120,

218-19. Therefore, we cannot say that this aggravator was not supported by the record.

1
    Child molesting is defined by Indiana Code section 35-50-1-2(a)(10) as a “crime of violence.”
                                                     4
         Vandeventer also claims that the trial court erred in considering as an aggravator

the emotional impact on the victims. He claims that the emotional impact upon the

victims in the present case was “encompassed within the range of impact which the

presumptive sentence is designed to punish, and thus . . . cannot be used as a valid

aggravator because it was not far beyond the norm.”          Appellant’s App. p. 7.      See

McElroy v. State, 865 N.E.2d 584, 590 (Ind. 2007) (noting that the effect of a crime on

the victims and their families may be a proper aggravating circumstance, but where there

is nothing in the record to indicate that the impact on the families and victims in this case

was different than the impact on families and victims which usually occur in such crimes,

such an aggravator is improper).

         We, however, do not read the trial court’s statement as narrowly as does

Vandeventer. The trial court stated, “That the harm, loss, injury or damage suffered by

the victims of the offense was significant and greater than the elements necessary to

prove the commission of the offense, I am finding based upon the testimony at trial that is

an aggravating factor[.]” Tr. p. 637. Thus, the trial court was citing Indiana Code section

35-38-1-7.1(a)(1) (listing as a permissible aggravating factor that “[t]he harm, injury, loss,

or damage suffered by the victim of an offense was: (A) significant; and (B) greater than

the elements necessary to prove the commission of the offense.”). Here, there was

evidence that the harm, injury, loss, or damage suffered by the victim was greater than

that necessary to prove the elements of the offense. Indeed, both victims testified that

Vandeventer molested them repeatedly, with H.H. testifying that it happened over 300

times.

                                              5
       Furthermore, even if we agreed with Vandeventer that the trial court failed to

properly explain why it found this to be an aggravating factor, we would not reverse his

sentence. Even if we conclude that the trial court has abused its discretion in sentencing,

we will not remand for resentencing if the sentence imposed is not inappropriate.

Chappell v. State, 966 N.E.2d 124, 134 n.10 (Ind. Ct. App. 2012), trans. denied; Mendoza

v. State, 869 N.E.2d 546, 556 (Ind. Ct. App. 2007), trans. denied; Felder v. State, 870

N.E.2d 554, 558 (Ind. Ct. App. 2007); see also Windhorst v. State, 868 N.E.2d 504, 507

(Ind. 2007) (noting that when trial court errs in sentencing defendant, court on appeal

may exercise authority to review and revise sentence, instead of remanding for

resentencing).    We therefore consider Vandeventer’s claim that his sentence is

inappropriate.

                                 II. Appellate Rule 7(B)

       Pursuant to Indiana Appellate Rule 7(B) (2009), we may revise a sentence

otherwise authorized by statute if, “after due consideration of the trial court’s decision,

the Court finds that the sentence is inappropriate in light of the nature of the offense and

the character of the offender.” In our review of sentences under this rule, “we must and

should exercise deference to a trial court’s sentencing decision, both because Rule 7(B)

requires us to give ‘due consideration’ to that decision and because we understand and

recognize the unique perspective a trial court brings to its sentencing decisions.” Trainor

v. State, 950 N.E.2d 352, 355 (Ind. Ct. App. 2011), trans. denied. And although we have

the power to review and revise sentences, “[t]he principal role of appellate review should

be to attempt to leaven the outliers, and identify some guiding principles for trial courts

                                             6
and those charged with improvement of the sentencing statutes, but not to achieve a

perceived ‘correct’ result in each case.” Cardwell, 895 N.E.2d at 1225. Our review

under Appellate Rule 7(B) should focus on “the forest—the aggregate sentence—rather

than the trees—consecutive or concurrent, number of counts, or length of the sentence on

any individual count.” Id. And it is the defendant’s burden on appeal to persuade us that

the sentence imposed by the trial court is inappropriate. Childress v. State, 848 N.E.2d

1073, 1080 (Ind. 2006).

       Vandeventer was convicted of three counts of Class C felony child molesting. The

advisory sentence for a Class C felony is four years, and the maximum sentence is eight

years. The trial court here sentenced Vandeventer to seven years on each count, which is

less than the maximum sentence. With this in mind, we first look at the nature of

Vandeventer’s offenses. To put it mildly, the nature of Vandeventer’s offenses are

shocking. He used his wife’s daycare center as a source for young victims to molest. He

was in a position of care with these children and abused this position to gratify his

deviant sexual desires. He molested his victims numerous times; again, H.H. testified

that he was molested by Vandeventer approximately 300 times. Vandeventer molested

H.H. from the time he was six until he was thirteen, and continued to contact the boy

after he left the daycare center. J.C.S. testified that Vandeventer repeatedly molested him

during the four years he attended the daycare center. The nature of Vandeventer’s

offenses justifies the trial court’s sentencing decision.

       With regard to the character of the offender, we acknowledge that, at the time of

Vandeventer’s arrest, he had no prior criminal history. However, while awaiting trial on

                                               7
the present charges, he was convicted of Class D felony child seduction. Appellant’s

App. p. 357. Moreover, Vandeventer’s repeated molestation of the victims in the present

case does not speak well for his character. And the fact that Vandeventer molested

multiple victims supports the trial court’s decision to impose consecutive sentences. See

Fernbach v. State, 954 N.E.2d 1080, 1089 (Ind. Ct. App. 2011) (noting that consecutive

sentences reflect the significance of multiple victims), trans. denied.

                                        III. Costs and Fines

        Lastly, Vandeventer claims that the trial court erred by ordering him to pay costs

and fines without conducting an indigency hearing.2 Vandeventer notes that when a trial

court imposes costs and fines, it is usually required to conduct a hearing to determine

whether the defendant is indigent. See Ind. Code § 33-37-2-3(a) (requiring indigency

hearing before imposition costs); Ind. Code § 35-38-1-18 (requiring indigency hearing

before imposition of fines). It is uncontested by the State that the trial court did not

conduct an indigency hearing in the present case.

        However, in Wright v. State, 949 N.E.2d 411, 416 (Ind. Ct. App. 2011), this court

held that the indigency hearing requirement of Indiana Code section 33-37-2-3(a) does

not apply when a defendant has entered into a cash bail bond agreement pursuant to

section 35-33-8-3.2(a)(2). Here, Vandeventer entered into a cash bail bond agreement

pursuant to Ind. Code section 35-33-8-3.2(a)(2), and deposited a $12,000 check with the



2
  The trial court also ordered Vandeventer to pay restitution. Because this restitution was not ordered as
a condition of probation, no indigency hearing was required because such a restitution order is simply a
money judgment for which the defendant cannot be imprisoned for failure to pay. See Pearson v. State,
883 N.E.2d 770, 772 (Ind. 2008).
                                                    8
clerk of the trial court pursuant to this agreement. Appellant’s App. p. 326. Thus, no

indigency hearing was required for purposes of imposing costs. And the same rationale

applies equally to the indigency hearing requirement of Indiana Code section 35-38-1-18

for the imposition of fines. Thus, the trial court did not err by failing to hold an

indigency hearing.

                                        Conclusion

       The trial court did not abuse its discretion in sentencing Vandeventer to three

consecutive terms of seven years. And even if it had abused its discretion, we would not

reverse because Vandeventer’s aggregate sentence of twenty-one years is not

inappropriate in light of the nature of the offenses or the character of the offender. Lastly,

the trial court did not err in failing to hold an indigency hearing before ordering

Vandeventer to pay costs and fines.

       Affirmed.

J. KIRSCH, and J. CRONE, concur.




                                              9